DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 9, 18 and 19 are rejected on the same grounds as claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0191028 to Homan et al. (hereinafter Homan) in view of US 6,297,639 to Clark et al. (hereinafter Clark).
Regarding independent claim 1, Homan discloses a wellbore logging tool (Fig. 1, well site system, at least para. 0050), comprising:
a tool mandrel having a tool axis (at least LWD tool 120, para. 0056 and at least Fig. 4);
a first loop antenna including a first plurality of windings wrapped about the tool mandrel (Fig. 10 and para. 0073), wherein the first loop antenna is arranged in a first orientation and wherein portions of the first plurality of windings are wrapped about the tool mandrel at a first winding angle defined with respect to the tool axis (Fig. 10, co-located antennas are tilted 45° with respect to the tool axis, at least para. 0073);
a second loop antenna co-located with the first loop antenna and including a second plurality of windings wrapped about the tool mandrel (Fig. 10 and para. 0073), wherein the 
an antenna shield secured to the tool mandrel and positioned radially outward from the first and second loop antennas (shields having slots enclose the antennas, at least para. 0075), wherein the antenna shield includes:
a first set of slots arranged along the first loop antenna and overlapping the first loop antenna (shields have slots, at least para. 0075), wherein the first set of slots define a first trace angle with respect to the tool axis (the slots are distributed around the circumference of the shield and they are cut to be perpendicular to the coil wire, at least para. 0075), the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and a second set of slots arranged along the second loop antenna and overlapping the second loop antenna (shields have slots, at least para. 0075), wherein the second set of slots defines a second trace angle with respect to the tool axis (the slots are distributed around the circumference of the shield and they are cut to be perpendicular to the coil wire, at least para. 0075), the second trace angle is different from the second winding angle, and each slot of the second set of slots defines a second slot angle with respect to the second loop antenna at any angular location about the circumference of the tool mandrel.
Illustrated below is Fig. 10 of Homan marked and annotated for the Applicant’s convenience.

    PNG
    media_image1.png
    831
    544
    media_image1.png
    Greyscale

Homan fails to disclose that the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and that the second trace angle is different from the second winding angle, and each slot of the second set of slots 
In the same field of endeavor, Clark discloses a shield having sloped slots in different configurations (at least Figs. 4-6).  For example, in Fig. 5, Clark discloses a sloped slot pattern 12’ superimposed onto an axial coil 11 and projected onto a two-dimensional surface.  The slots 12’ are no longer perpendicular to the coil 11 windings (at col. 5, ll. 63 – col. 6, ll. 2).  As shown in Fig. 5, the angle of the slots 12’ is different from the angle of the axial coil 11.  Therefore, Clark discloses that the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel.  Furthermore, since the shield taught by Clark can be used in many types of logging tools such as the biaxial tool taught by Homan, Clark suggests that the second trace angle is different from the second winding angle, and each slot of the second set of slots defines a second slot angle with respect to the second loop antenna at any angular location about the circumference of the tool mandrel.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and that the second trace angle is different from the second winding angle, and each slot of the second set of slots defines a second slot angle with respect to the second loop antenna at any angular location about the circumference of the tool mandrel, as taught by 
Regarding claim 2, Homan fails to disclose wherein the first winding angle is greater than the first trace angle and the second winding angle is greater than the second trace angle.
Clark discloses a shield to let pass the desired EM field components, and attenuate the undesired ones, should have at least one sloped slot that is sloped at an angle Θ with respect to the tool axis (col. 5, ll. 40-42).  Clark further discloses various patterns of the slots superimposed onto the axial coil and projected onto a two-dimensional surface (col. 5, ll. 44-46, 63-65 and col. 6, ll. 4-6, and Figs. 4-8A).  Therefore, Clark teaches or at least suggests that the first winding angle is greater than the first trace angle and the second winding angle is greater than the second trace angle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first winding angle is greater than the first trace angle and the second winding angle is greater than the second trace angle, as taught and/or suggested by Clark.  This would have been done to allow a desired EM field component to pass into the desired antenna, as taught by Clark at col. 5, ll. 40-40 and col. 6, ll. 50-52.
Regarding claim 3, Homan fails to disclose wherein the first slot angle is less than 90° and the second slot angle is less than 90°.
Clark discloses various patterns of the slots superimposed onto the axial coil and projected onto a two-dimensional surface (col. 5, ll. 44-46, 63-65) and further teaches that the EM radiation pattern around a logging tool may be affected by the tool itself, so optimum 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first slot angle is less than 90° and the second slot angle is less than 90°, as taught and/or suggested by Clark.  This would have been done to allow a desired EM field component to pass into the desired antenna, as taught by Clark at col. 5, ll. 40-40 and col. 6, ll. 50-52.
Regarding claim 4 which recites wherein the first winding angle is less than the first trace angle and the second winding angle is less than the second trace angle and regarding claim 5 which recites wherein the first slot angle is greater than 90° and the second slot angle is greater than 90°, these are obvious variations of the features recited in claim 3.  Therefore, claims 4 and 5 are rejected for substantially the same reasons as claim 3.
Regarding claim 6, Fig. 10 of Homan fails to disclose wherein the first and second loop antennas are concentric.  However, in another embodiment of the invention, Homan discloses wherein the first and second loop antennas are concentric (Fig. 39 and para. 0096).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first and second loop antennas are concentric, since this is an obvious variant of the structure of the drilling tool.
Regarding claim 7, Homan discloses wherein the first and second loop antennas are eccentric (Fig. 10).

Regarding claim 9, Homan discloses wherein the first winding angle and the second winding angle are 45°.
Regarding claim 10, Homan fails to disclose wherein a length of the slots in first set of slots increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna.
However, as noted above, Clark discloses various patterns of the slots superimposed onto the axial coil and projected onto a two-dimensional surface (col. 5, ll. 44-46, 63-65) and further teaches that the EM radiation pattern around a logging tool may be affected by the tool itself, so optimum shield 14 operation may require fine tuning the exact slot 12’ pattern (col. 6, ll. 4-6, and Figs. 4-8A).  Therefore, Clark teaches or at least suggests wherein a length of the slots in first set of slots increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first slot angle is less than 90° and the second slot angle is less than 90°, as taught and/or suggested by Clark.  This would have been done to allow a desired EM field component to pass into the desired antenna, as taught by Clark at col. 5, ll. 40-40 and col. 6, ll. 50-52.
Regarding claim 11, modified Homan fails to disclose wherein the first winding angle, the first trace angle, and the first slot angle are such that an effective field angle of a dipole electromagnetic (EM) field of the first loop antenna is 45°.  However, this feature is an obvious 
Regarding claim 12, Homan fails to disclose wherein the second winding angle, the second trace angle, and the second slot angle are such that an effective field angle of a dipole electromagnetic (EM) field of the second loop antenna is 45°. However, this feature is an obvious variation from the features recited in claim 10 and thus is rejected for substantially the same reasons as those in claim 10.  
Regarding claim 13, Homan discloses a wellbore logging tool (Fig. 1, well site system, at least para. 0050), comprising:
a tool mandrel having a tool axis (at least LWD tool 120, para. 0056 and at least Fig. 4);
a first loop antenna including a first plurality of windings wrapped about the tool mandrel (Fig. 10 and para. 0073), wherein the first loop antenna is arranged in a first orientation and wherein portions of the first plurality of windings are wrapped about the tool mandrel at a first winding angle of about 45° defined with respect to the tool axis (Fig. 10, co-located antennas are tilted 45° with respect to the tool axis, at least para. 0073);
a second loop antenna co-located with the first loop antenna and including a second plurality of windings wrapped about the tool mandrel (Fig. 10 and para. 0073), wherein the second loop antenna is arranged in a second orientation opposite the first orientation, wherein portions of the second plurality of windings are wrapped about the tool mandrel at a second winding angle of about 45° defined with respect to the tool axis (Fig. 10, co-located antennas are tilted 45° with respect to the tool axis, at least para. 0073); and

a first set of slots arranged along the first loop antenna and overlapping the first loop antenna (shields have slots, at least para. 0075), wherein the first set of slots define a first trace angle with respect to the tool axis (the slots are distributed around the circumference of the shield and they are cut to be perpendicular to the coil wire, at least para. 0075), the first trace angle is less than 45°, each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and the first slot angle is less than 90°, and 
a second set of slots arranged along the second loop antenna and overlapping the second loop antenna (shields have slots, at least para. 0075), wherein the second set of slots defines a second trace angle with respect to the tool axis (the slots are distributed around the circumference of the shield and they are cut to be perpendicular to the coil wire, at least para. 0075), the second trace angle is less than 45°, each slot of the second set of slots defines a second slot angle with respect to the second loop antenna at any angular location about the circumference of the tool mandrel, and the second slot angle is less than 90°.
Homan fails to disclose that the first trace angle is less than 45°, each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and the first slot angle is less than 90°, and that the second trace angle is less than 45°, each slot of the second set of slots defines a second slot 
In the same field of endeavor, Clark discloses a shield having sloped slots in different configurations (at least Figs. 4-6).  For example, in Fig. 5, Clark discloses a sloped slot pattern 12’ superimposed onto an axial coil 11 and projected onto a two-dimensional surface.  The slots 12’ are no longer perpendicular to the coil 11 windings (at col. 5, ll. 63 – col. 6, ll. 2).  As shown in Fig. 5, the angle of the slots 12’ is different from the angle of the axial coil 11.  Therefore, Clark discloses that the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel.  Furthermore, since the shield taught by Clark can be used in many types of logging tools such as a biaxial tool taught by Homan, Clark suggests that the first trace angle is less than 45°, each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and the first slot angle is less than 90°, and that the second trace angle is less than 45°, each slot of the second set of slots defines a second slot angle with respect to the second loop antenna at any angular location about the circumference of the tool mandrel, and the second slot angle is less than 90°.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first trace angle is less than 45°, each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and the first slot angle is less than 90°, and that the second trace angle is less than 45°, each slot of the second 
Regarding claim 14, Homan fails to disclose wherein the first winding angle is greater than the first trace angle and the second winding angle is greater than the second trace angle.
Clark discloses a variety of winding angles and trace angles (Figs. 4-6).  Therefore, Clark teaches or at least suggests wherein the first winding angle is greater than the first trace angle and the second winding angle is greater than the second trace angle. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first winding angle is greater than the first trace angle and the second winding angle is greater than the second trace angle, as taught by Clark.  This would have been done to allow electromagnetic radiation to pass through the shield, as taught by Clark at col. 5, ll. 40-42.
Regarding claim 15, Homan discloses a method (para. 0007), comprising:
introducing a wellbore logging tool into a wellbore (Fig. 1 and para. 0050-0051), the wellbore logging tool including:
a tool mandrel having a tool axis (at least LWD tool 120, para. 0056 and at least Fig. 4);
a first loop antenna including a first plurality of windings wrapped about the tool mandrel (Fig. 10 and para. 0073), wherein the first loop antenna is arranged in a first orientation and wherein portions of the first plurality of windings are wrapped about the tool 
a second loop antenna co-located with the first loop antenna and including a second plurality of windings wrapped about the tool mandrel (Fig. 10 and para. 0073), wherein the second loop antenna is arranged in a second orientation opposite the first orientation, wherein portions of the second plurality of windings are wrapped about the tool mandrel at a second winding angle defined with respect to the tool axis (Fig. 10, co-located antennas are tilted 45° with respect to the tool axis, at least para. 0073); and 
an antenna shield secured to the tool mandrel and positioned radially outward from the first and second loop antennas (shields having slots enclose the antennas, at least para. 0075), wherein the antenna shield includes: 
a first set of slots arranged along the first loop antenna and overlapping the first loop antenna (shields have slots, at least para. 0075), wherein the first set of slots define a first trace angle with respect to the tool axis (the slots are distributed around the circumference of the shield and they are cut to be perpendicular to the coil wire, at least para. 0075), the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and 
a second set of slots arranged along the second loop antenna and overlapping the second loop antenna (shields have slots, at least para. 0075), wherein the second set of slots defines a second trace angle with respect to the tool axis (the slots are distributed around the circumference of the shield and they are cut to be perpendicular to the coil wire, at least para. the second trace angle is different from the second winding angle, and each slot of the second set of slots defines a second slot angle with respect to the second loop antenna at any angular location about the circumference of the tool mandrel; and obtaining measurements of a surrounding subterranean formation with the wellbore logging tool.
Homan fails to disclose that the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and the second trace angle is different from the second winding angle, and each slot of the second set of slots defines a second slot angle with respect to the second loop antenna at any angular location about the circumference of the tool mandrel; and obtaining measurements of a surrounding subterranean formation with the wellbore logging tool.
In the same field of endeavor, Clark discloses a shield having sloped slots in different configurations (at least Figs. 4-6).  For example, in Fig. 5, Clark discloses a sloped slot pattern 12’ superimposed onto an axial coil 11 and projected onto a two-dimensional surface.  The slots 12’ are no longer perpendicular to the coil 11 windings (at col. 5, ll. 63 – col. 6, ll. 2).  As shown in Fig. 5, the angle of the slots 12’ is different from the angle of the axial coil 11.  Therefore, Clark discloses that the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel.  Furthermore, since the shield taught by Clark can be used in many types of logging tools such as a biaxial tool taught by Homan, Clark suggests that the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first trace angle is different from the first winding angle, and each slot of the first set of slots defines a first slot angle with respect to the first loop antenna at any angular location about a circumference of the tool mandrel, and the second trace angle is different from the second winding angle, and each slot of the second set of slots defines a second slot angle with respect to the second loop antenna at any angular location about the circumference of the tool mandrel; and obtaining measurements of a surrounding subterranean formation with the wellbore logging tool, as taught by Clark.  This would have been done to allow electromagnetic radiation to pass through the shield, as taught by Clark at col. 5, ll. 40-42.
Regarding claim 16, Homan discloses wherein the tool mandrel is operatively coupled to a drill string and introducing the wellbore logging tool into the wellbore further comprises: extending the wellbore logging tool into the wellbore on the drill string; and drilling a portion of the wellbore with a drill bit secured to a distal end of the drill string (Fig. 1 and at least para. 0050-0053).

Regarding claim 18, modified Homan fails to disclose wherein the first winding angle is greater than the first trace angle, the second winding angle is greater than the second trace angle, the first slot angle is less than 90°, and the second slot angle is less than 90°.
However, as noted above, Clark discloses a variety of winding patterns (see Figs. 4-6) and therefore at least suggests that the first winding angle is greater than the first trace angle, the second winding angle is greater than the second trace angle, the first slot angle is less than 90°, and the second slot angle is less than 90°.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first winding angle is greater than the first trace angle, the second winding angle is greater than the second trace angle, the first slot angle is less than 90°, and the second slot angle is less than 90°, as suggested by Clark.  This would have been done to allow electromagnetic radiation to pass through the shield, as taught by Clark at col. 5, ll. 40-42.
Claim 19, recites similar features as those recited in claim 18 and thus is rejected for substantially the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2013/0046474 to Bittar discloses a logging tool having different antenna configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858